Name: 80/1038/EEC: Commission Decision of 27 October 1980 approving a programme relating to the processing and marketing of cereals in England and Wales pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-11-14

 Avis juridique important|31980D103880/1038/EEC: Commission Decision of 27 October 1980 approving a programme relating to the processing and marketing of cereals in England and Wales pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic) Official Journal L 305 , 14/11/1980 P. 0069****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 27 OCTOBER 1980 APPROVING A PROGRAMME RELATING TO THE PROCESSING AND MARKETING OF CEREALS IN ENGLAND AND WALES PURSUANT TO COUNCIL REGULATION ( EEC ) NO 355/77 ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 80/1038/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS ON 21 DECEMBER 1979 THE UNITED KINGDOM GOVERNMENT FORWARDED ITS PROGRAMME RELATING TO THE PROCESSING AND MARKETING OF CEREALS IN ENGLAND AND WALES ; WHEREAS THE SAID PROGRAMME RELATES TO THE SETTING UP AND MODERNIZATION OF STORAGE , DRYING AND CLEANING FACILITIES , STORAGE FACILITIES AT MATTING PREMISES AND HANDLING FACILITIES AT PORTS , WITH THE AIM OF REDUCING UNIT COSTS , IMPROVING THE QUALITY OF CEREALS , AND THUS RAISING CEREAL PRODUCERS ' INCOMES ; WHEREAS IT THEREFORE CONSTITUTES A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS THE PROGRAMME CONTAINS THE DETAILS REQUIRED UNDER ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , SHOWING THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THE SAID REGULATION CAN BE ACHIEVED IN RESPECT OF THE CEREALS SECTOR IN THE UNITED KINGDOM ; WHEREAS THE SCHEDULE FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE TIME LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THE REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME RELATING TO THE PROCESSING AND MARKETING OF CEREALS IN ENGLAND AND WALES FORWARDED BY THE UNITED KINGDOM GOVERNMENT PURSUANT TO REGULATION ( EEC ) NO 355/77 ON 21 DECEMBER 1979 IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE UNITED KINGDOM . DONE AT BRUSSELS , 27 OCTOBER 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT